Citation Nr: 0732361	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  98-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served periods of active duty in the United 
States Marine Corps from February 1967 to February 1987.  The 
veteran's DD Form 214 indicates that he served for over three 
years in Vietnam during periods of service from February 1967 
to April 1974.  The veteran died in May 1997.  The appellant 
is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a November 1999 decision, the Board denied entitlement to 
service connection for the veteran's cause of death.  The 
appellant appealed her claim to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 2000 
Order, the Court granted an Unopposed Motion for Remand, 
vacated the Board's November 1999 decision, and remanded the 
matter for readjudication consistent with the Veterans Claims 
Assistance Act of 2000,  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In August 2001, the Board remanded the appellant's 
claim for actions consistent with the Court's order.  

After the September 2004 supplemental statement of the case 
(SSOC) was issued, the Board issued a December 2004 decision 
denying the appellant's claim.  She again appealed to the 
Court and in April 2006, the Court vacated the Board's 
December 2004 decision.  In January 2007, the Board remanded 
the case for further development.  In June 2007, an SSOC was 
issued and the issue of entitlement to service connection for 
the cause of the veteran's death is now before the Board.  




FINDINGS OF FACT

1.  The death certificate identifies the immediate cause of 
the veteran's death as cardio-pulmonary arrest with an 
antecedent cause listed as septecemia and an underlying cause 
listed as generalized peritonitis secondary to a ruptured 
ascending colon secondary to complete obstruction by a tumor 
(CA) at the hepatic flexure of the colon with metastasis to 
the liver, duodenum, pancreas.    

2.  At the time of his death in May 1997, the veteran was 
service-connected for the disabilities of traumatic arthritis 
of the left knee, fracture of the distal femur, and left ear 
hearing loss.   

3.  It is neither contended nor shown that the veteran's 
service-connected disabilities of traumatic arthritis of the 
left knee, fracture of the distal femur, and left ear hearing 
loss were the principal or contributory causes of his death.

4.  Cardio-pulmonary arrest, septicemia, generalized 
peritonitis, a ruptured ascending colon, an obstruction of 
the ascending colon, and a tumor (CA) at the hepatic flexure 
of the colon with metastasis to the liver, duodenum, and 
pancreas were not present during active military service, nor 
manifested to a compensable degree within one year subsequent 
to the veteran's separation from service, nor shown to be 
related to his service.

5.  The conditions listed in the veteran's death certificate 
are not diseases for which service connection can be presumed 
due to an association with exposure to herbicide agents.  
 
6.  Competent medical evidence of record does not indicate 
that there is a relationship between the veteran's claimed 
herbicide exposure in service and the veteran's cause of 
death. 

7.  Competent medical evidence of record does not indicate 
that there is a relationship between the veteran's asbestos 
exposure in service and the veteran's cause of death. 


CONCLUSIONS OF LAW

1.  The veteran's service-connected disabilities of left knee 
arthritis, fracture distal femur and left ear hearing loss 
were neither the principal nor contributory causes of his 
death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.312 (2007). 

2.  Service connection for the cause of the veteran's death 
is not warranted, as cardio-pulmonary arrest with septecemia 
and generalized peritonitis secondary to a ruptured ascending 
colon secondary to complete obstruction by a tumor (CA) at 
the hepatic flexure of the colon with metastasis to the 
liver, duodenum, pancreas were not incurred in or aggravated 
by service, nor are they presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1310, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.312 (2007); VAOPGCPREC 4-2000.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. 
§ 1310.  The veteran died in May 1997 and the death 
certificate lists the immediate cause of his death as cardio-
pulmonary arrest with an antecedent cause listed as 
septicemia and an underlying cause listed as generalized 
peritonitis secondary to a ruptured ascending colon secondary 
to complete obstruction by a tumor (CA) at the hepatic 
flexure of the colon with metastasis to the liver, duodenum, 
pancreas.  

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312.  A service-
connected disability will be considered as the contributory 
cause of death when that the disability contributed 
substantially or materially to death, combined to cause 
death, or aided assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312(c).  

Service connection for the veteran's cause of death cannot be 
established on the basis of the disabilities that were 
service-connected during the veteran's lifetime.  At the time 
of his death in May 1997, the veteran was service-connected 
for traumatic arthritis of the left knee, fracture of the 
distal femur, and left ear hearing loss disabilities.  None 
of those disabilities was mentioned on the death certificate.  
No medical evidence establishes that any of the disabilities 
for which the veteran was service-connected during his 
lifetime is related to any of the fatal disabilities listed 
on the death certificate.  Thus, service connection for the 
cause of death is not warranted on the basis of the 
disabilities for which the veteran was service-connected 
during his lifetime.  

In a claim where service connection was not established for 
the fatal disability prior to the death of the veteran, a 
determination whether the fatal disorder should have been 
service-connected is also made.  See 38 C.F.R. § 3.312.  
Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Certain disabilities that 
are manifested subsequent to discharge within a specified 
time period are statutorily presumed to have been incurred 
during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

With respect to the conditions listed on the veteran's death 
certificate, the record shows that the fatal disability was 
not incurred during service and that his death was not 
related to any disease incurred during service.  The 
veteran's service medical records show no complaint, 
treatment, or diagnosis of the conditions that caused his 
fatal cardio-pulmonary arrest, that is, the metastatic 
cancerous tumor with septicemia and generalized peritonitis 
secondary to his ruptured ascending colon that was secondary 
to complete obstruction by the cancerous tumor.  Service 
medical records show that the veteran was treated for 
abdominal pain, vomiting, epigastric pain, and gastric upset 
in September 1974 and September 1978.  A November 1978 
treatment note indicated that the veteran had a normal upper 
gastrointestinal and gall bladder study.  An additional 
treatment note detailed that the veteran was treated for 
internal hemorrhoids in September 1979.  An August 1990 
treatment record showed that the veteran suffered from 
hematuria due to over exertion.  The June 2007 compensation 
and pension (C&P) examiner reviewed the veteran's service 
medical records and concluded that there was no documented 
gastrointestinal disorder treated during his military service 
that caused, contributed to, or in any way accelerated the 
veteran's death-causing conditions.  

In addition, none of the conditions listed on the death 
certificate was manifest within one year following service.  
VA treatment records dated in 1990 only consist of scheduled 
appointments, laboratory, and radiology reports, none of 
which were related to the fatal disability.  Evidence of 
record reveals that the veteran was first shown to have 
carcinoma in May 1997, over 10 years after separation from 
service.  Thus, the conditions that caused the veteran's 
death cannot be presumed to be incurred during service.  

And there is no competent medical evidence of record showing 
that the veteran's fatal disability was etiologically related 
to his period of active service.  To the contrary, the 
June 2007 C&P examiner explicitly determined that the 
inservice diseases were not related to the veteran's death.  
Thus, service connection on the basis of the fatal disability 
having been incurred during service is not warranted.  

The appellant does not challenge the above conclusions.  
Rather, she has raised two theories to support her claim.  
First, she asserts that the veteran's exposure to Agent 
Orange during his service in the Republic of Vietnam caused 
his death.  Second, she asserts that the veteran's exposure 
to asbestos during active service caused his death.  As 
discussed in turn below, the evidence in the record does not 
establish service connection for the cause of death under 
either theory.  

Exposure to herbicides

In a July 1998 statement, the appellant claimed that the 
veteran's cause of death was related to his military service 
because he was exposed to herbicides during service in 
Vietnam.  

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103 (Dec. 27, 2001). Section 201 of this Act 
amends 38 U.S.C. § 1116 to provide a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the period beginning on January 9, 1962 and ending on May 7, 
1975. Prior to December 27, 2001, the law required that the 
veteran have a presumptive disease before exposure to 
herbicides was presumed. See 38 U.S.C.A. § 1116(a)(3) (West 
1999 & Supp. 2002).

Currently, a veteran may be entitled to a presumption of 
service connection if he or she is diagnosed with certain 
enumerated diseases associated with exposure to certain 
herbicide agents and meets certain other requirements.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  A veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  A veteran who served in the Republic of Vietnam 
shall be presumed to have been exposed to herbicide.  See 38 
U.S.C.A. § 1116.  The veteran's service personnel records 
indicate that he served in the Republic of Vietnam during 
active service from 1967 to 1974 and is therefore presumed to 
have been exposed to herbicides.  

Generally, if the other requirements are met, even though 
there is no record of such disease during service, for a 
veteran exposed to an herbicide agent during active military 
service, the following diseases shall be service-connected: 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; chronic 
lymphocytic leukemia, multiple myeloma, Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancers 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The term 
"soft-tissue sarcoma" above includes adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), NOTE 1.  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 59 Fed. Reg. 341-46 
(1994); 61 Fed. Reg. 414421 (1996); and 64 Fed. Reg. 59232 
(1999); 67 Fed. Reg. 42600-42608 (2002); Cf., Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (veteran's attempt 
to add a disease to the presumptive provisions governing 
ionizing radiation was misplaced).   

The veteran's death certificate lists the immediate cause of 
his death as cardio-pulmonary arrest with an antecedent cause 
listed as septicemia and an underlying cause listed as 
generalized peritonitis secondary to a ruptured ascending 
colon secondary to complete obstruction by a tumor (CA) at 
the hepatic flexure of the colon with metastasis to the 
liver, duodenum, pancreas.  A May 1997 pathology report noted 
that the specimen consisted of resection of the ascending 
colon and excision of hepatic flexure mass.  The pathologist 
remarked in his report that the liver was the primary site of 
the malignancy and listed diagnoses of poorly differentiated 
carcinoma, metastatic as well as pericolic lymph nodes 
(10/10), pericolic soft tissues, and omentum positive for 
malignant cells.  A May 1997 ultrasound report noted that the 
veteran had a hypoechoic mass that was 21.9 millimeters (mm) 
by 21.7 mm as well as hemangioma or a primary neoplastic 
process, right lobe.  None of the conditions listed on the 
death certificate or discussed in the terminal treatment 
records are in the list of diseases for which service 
connection can be presumed.  Service connection is thus not 
warranted on the basis of the presumptive provisions related 
to herbicide exposure.   

But the regulations governing presumptive service connection 
for Agent Orange or other herbicide exposure do not preclude 
a claimant from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, supra.  If the 
record establishes that the fatal disability was, in fact, 
caused by exposure to herbicides, service connection would be 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


No medical evidence in the record links the veteran's death 
to herbicide exposure.  To the contrary, the June 2007 C&P 
examiner reviewed the veteran's medical records and 
determined that the veteran had no lymphoma, which can be 
caused by herbicide exposure.  Rather, the veteran's cancer 
was an adenocarcinoma.  The C&P examiner searched the medical 
literature and could find nothing to establish a presumption 
that an adenocarcinoma was caused by herbicide exposure.  And 
a review of the veteran's service medical records did not 
reveal any gastrointestinal conditions (such as intestinal 
polyps or ulcerative colitis) that could have lead to an 
adenocarcinoma of the digestive tract.  The C&P examiner 
concluded that no malignancy which can be attributed 
presumptively to herbicide exposure caused, contributed to, 
or in any way accelerated the veteran's death-causing 
conditions.  

Although the record establishes that the veteran was exposed 
to herbicides during service, the only evidence that links 
the veteran's cause of death to that herbicide exposure is 
the appellant's firm belief that it is so.  Although her 
belief is sincere,  as a lay person, she cannot provide the 
competent medical evidence necessary to establish a 
connection between the veteran's death and his exposure to 
herbicides during service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge); see also 
38 C.F.R. § 3.159(a)(1) (competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

In light of the C&P examiner's opinion, the preponderance of 
the evidence is against finding that the veteran's fatal 
disability is linked to his herbicide exposure.  When there 
is an approximate balance of positive and negative evidence 
about a claim, reasonable doubt should be resolved in the 
claimant's favor. 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  But when, as here, the evidence against the claim 
is much greater than that in favor, that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  


Exposure to asbestos

The appellant's representative claims that the veteran's 
cause of death could be attributed to asbestos exposure 
during active service.  With asbestos-related claims, VA must 
determine whether military records demonstrate asbestos 
exposure during service, and, if so, determine whether there 
is a relationship between asbestos exposure and the claimed 
disease.  See M21-1MR, Part IV, ch. 2.C.9.h.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum, lung cancer and cancers of the gastrointestinal 
tract.  See M21- 1MR, Part IV, ch. 2.C.9.b.  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  See M21-
1MR, Part IV, ch. 2.C.9.e.  Some of the major occupations 
involving exposure to asbestos include mining, milling, work 
in shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  See M21-
1MR, Part IV, ch.2.C.9.a.  The relevant factors discussed in 
the manual must be considered and addressed by the Board in 
assessing the evidence regarding an asbestos related claim.  
See VAOPGCPREC 4-2000.

There are two documents in the veteran's service medical 
records concerning his exposure to asbestos during service.  
A June 1983 questionnaire for the Asbestos Medical 
Surveillance Program was answered by the veteran.  He 
indicated that he had been exposed to asbestos in several 
ways:  he had been deployed on ships in excess of 30 days 
(from January 1968 to April 1968 and from July 1981 to 
December 1981); he had worked on auto brake/clutch repair and 
aircraft brake repair; and he had worked in the removal of 
asbestos insulation on board ships from July 1981 to 
December 1981.  An August 1984 questionnaire answered by the 
veteran revealed that the veteran claimed to have worked with 
asbestos during his military career and that he was uncertain 
whether he had been exposed to asbestos dust prior to his 
military career.  

The veteran's DD Form 214s reflect that his military 
occupational specialties (MOS) included ground support 
equipment mechanic, aviation support equipment mechanic, 
career planner, and range instructor.  There is no other 
evidence about the veteran's asbestos exposure in the record.  
The appellant was asked to provide more details about the 
veteran's asbestos exposure, but VA received no evidence on 
this issue.  Thus, asbestos exposure was presumed by the 
June 2007 C&P examiner who was asked to provide a medical 
opinion on the relationship between the veteran's death and 
exposure to asbestos.  

The June 2007 C&P examiner noted that he found no evidence 
that the veteran had ever been diagnosed with asbestosis.  
Nor did the medical reports near the time of his death 
support a finding of asbestos-related medical conditions.  
The examiner explained that when a sonogram for the right and 
left lobes of the liver is given, the adjacent diaphragm and 
lung bases are also normally examined.  In the May 1997 liver 
ultrasound report, there was no mention of thickening of any 
peritoneal structures, particularly the lower lung fields 
including the pleura, where pleural plaqing or calcification 
caused by asbestosis is most likely to occur.  Nor was there 
any indication in the May 1997 abdominal sonogram that a 
mesothelioma was suspected either in the pulmonary or pleural 
structures in the area of the right or left lobes of the 
liver or in the right peritoneal cavity.  

Similarly, in the May 1997 surgical pathology report of the 
submitted specimen, there was no mention of the veteran 
having a mesothelioma; rather, the report determined that the 
veteran had had an adenocarcinoma.  In the literature 
examined by the C&P examiner, he found nothing to indicate 
that an adenocarcinoma was a presumptive diagnosis from 
asbestos exposure.  The C&P examiner reported that having 
reviewed the service medical records, the entire claims file, 
and the available medical literature, it was his opinion that 
it was not likely that the claimed asbestos exposure caused, 
contributed to, or in any way accelerated the veteran's 
death-causing conditions.  

Although the appellant's representative raised the issue of 
asbestos exposure causing the veteran's death, no evidence 
has been submitted to support that theory.  With no doubt to 
resolve, the reasonable doubt doctrine does not apply here.  
Gilbert v. Derwinski, supra (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which she has received.  And when a 
claim has been readjudicated in a supplemental statement of 
the case (SSOC), the issuance of proper notice before that 
SSOC is considered timely notice.  Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (timing defect in notice can be 
cured by issuance of a fully-compliant VCAA notification 
followed by readjudication of the claim in a statement of the 
case); see also Mayfield v. Nicholson, 444 F.3d 1328, 1334-35 
(Fed. Cir. 2006) (timing defect was cured by remand, issuance 
of a compliant notice, and readjudication), clarified by 
Mayfield v. Nicholson, No. 2007-7130, 2007 WL 2694606, at *5 
(where strict compliance with the timing requirements of the 
VCAA would have been impossible because the claim was pending 
at the time the VCAA was enacted, an SSOC may properly 
announce the VA's readjudication decision and thus a timing 
defect in the notice can be cured).  

After the appellant filed her claim in November 1997, a 
March 1998 letter explained to her what must be shown for her 
claim to be granted, and asked her to furnish specific 
information and evidence concerning her claim.  It also 
offered to assist her in obtaining certain evidence.  

After the current section 5103(a) notice requirements became 
effective, the appellant was also sent an August 2002 letter, 
which met most of the notice requirements.  But upon remand 
by the Board, the April 2007 letter to the appellant 
described the evidence necessary to substantiate a claim for 
service connection for the cause of death, identified what 
evidence VA had collected and was willing to obtain, 
requested the appellant to send in particular documents and 
information, invited the appellant to send VA whatever 
evidence she had in her possession pertaining to her claim, 
and addressed what evidence was necessary with respect to the 
rating criteria and the effective date of an award.  Since 
that fully-compliant letter was sent before the June 2007 
SSOC that readjudicated the claim, VA met its notification 
duty here.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving the veteran's claims file, by seeking the 
requested medical treatment records, and by obtaining a 
medical opinion on the cause of the veteran's death.  

The veteran's death certificate as well as private pathology 
and ultrasound reports dated in May 1997 indicate that the 
veteran was hospitalized until his death at a private 
hospital identified as St. Jude's Family Hospital in Olongapo 
City, Philippines.  In addition, in a July 1998 VA Form 21-
4142, the appellant identified an additional private facility 
in Boise, Idaho that treated the veteran during December 
1966.  
   
In August 2001, the Board remanded the appellant's claim to 
obtain additional development, including requesting the 
appellant to furnish the names and addresses of all medical 
care providers who treated the veteran for his fatal 
disability since separation from service, requesting that she 
furnish the necessary releases for VA to obtain the 
identified medical records, and obtaining all such medical 
records.  The August 2001 remand by the Board also contained 
instructions to obtain releases necessary for VA to obtain 
the identified records and in the April 2007 letter, the 
appellant was again asked to provide releases.  

The appellant was advised that she has an obligation to 
cooperate fully with VA's efforts to obtain the medical 
records under 38 C.F.R. § 3.159(c)(1)(i) and (ii) in the 
August 2002 letter as well as September 2004 SSOC sent to her 
by the RO.  The August 2002 letter made a specific reference 
to the instructions in the August 2001 Board remand for 
identifying the names and addresses of veteran's treatment 
providers as well as completing releases for VA to obtain the 
records as required under 38 C.F.R. § 3.159(c)(1)(i), (ii).  
The appellant did not provide the requested information 
concerning the veteran's treatment providers or furnish 
releases for VA to obtain the private treatment records.  Her 
representative sent a February 2007 letter indicating that 
the appellant had no further information or evidence to 
submit. Under the circumstances, no further development is 
warranted.  See 38 C.F.R. § 3.159(d); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the VA's 
duty to assist the veteran is not a one-way street; the 
veteran also has an obligation to assist in the adjudication 
of his claim).

In implementing the Court's April 2006 Order, the Board 
instructed the RO to develop the record with respect to the 
claim that the veteran had been exposed to asbestos before, 
during, and after service.  The claims file shows that on 
remand, the only step taken by VA to develop the record with 
respect to the veteran's exposure to asbestos during service 
was sending the April 2007 letter to the appellant.  At the 
time the letter was sent, the veteran's service medical 
records and official military personnel file were already 
part of the claims folder.  Moreover, it was not possible to 
obtain further details from the veteran about his exposure to 
asbestos during service.  

In any event, in the case where the claimant has not 
identified a specific disability from asbestos exposure, as 
is the case here, the required development by VA is to 
contact the claimant: to explain that exposure, in itself, is 
not a disability; and to ask the claimant to identify the 
disability(ies) that resulted from inservice asbestos 
exposure.  See M21-1MR, Part IV, ch. 1.H.20.c.  In the April 
2007 letter, the appellant was asked to send VA medical 
evidence that showed a diagnosis caused by asbestosis.  She 
was asked if a biopsy had been performed, and if so, where it 
had been done.  She was also asked to tell VA the specific 
disease that resulted from asbestos exposure and asked to 
tell VA why she believed the disability was caused by 
asbestos and to provide some evidence, such as a medical 
opinion of this relationship.  Although the appellant was not 
explicitly informed that asbestos exposure, in and of itself, 
was not a disability, she was given excellent notice that 
further information about the asbestos claim was needed to 
substantiate her claim.  Since her representative indicated 
in his February 2007 letter that she had no additional 
evidence or information to submit, she was not prejudiced by 
VA's failure to explain why the information was necessary to 
support her claim.   Moreover, as the appellant did not 
respond with the requested information after the April 2007 
letter, there was no further development action that needed 
to be taken.


ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


